The opinions of this court previously filed herein — the one on November 10, 1930, (292 P. 897), and the other on February 10, 1931 (295 P. 916) — fully state the nature of the case and its disposition. Pursuant to those opinions and on the several dates stated, appropriate orders were made by the court and were entered, as usual. The order of date February 10, 1931, directed the issuance of a peremptory writ of mandamus to the District Court of Fremont County, commanding the relief to which relator was entitled, as stated in the several opinions mentioned above. The writ itself was issued on March 14, 1931. It has been duly served, returned and filed herein.
On May 4, 1931, relator presented a motion to substitute, for the purpose of assessing damages and costs against certain named parties, who, it is averred, were the real parties in interest in the litigation. This matter is brought to our attention for the first time nearly three months after the final opinion in the case was filed and the order thereon entered. It is well known to the legal profession of this state that petitions for rehearing in this court must be filed within thirty days after the decision is rendered (Supreme Court Rule 23), and if a modification of the order in question was desired, prompt action on the part of the one seeking *Page 174 
it should have been taken. Further, it is to be noted that the October term of this court has closed and a new term, fixed by law, has begun, with all the consequences necessarily flowing therefrom. See Schell v. Dodge, 107 U.S. 629, 27 L. Ed. 601.
We are of opinion that the motion comes too late and should be denied.
KIMBALL, C.J., and BLUME, J., concur.